                                                                                    FILED
                                                                             September 21, 2020
                                                                             CLERK, U.S. DISTRICT COURT
                           UNITED STATES DISTRICT COURT                      WESTERN DISTRICT OF TEXAS
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION
                                                                                            CD
                                                                          BY: ________________________________
                                                                                                  DEPUTY



UNITED STATES OF AMERICAN                          )
                                                   )
vi.                                                ) MAGISTRATE NO. SA-20-MJ-1128
                                                   )
JAYLYN CHRISTOPHER MOLINA (1)                      )
KRISTOPHER SEAN MATTHEWS (2)                       )


                                             ORDER

       Came on this date to be considered the Government's Motion to unseal the

Criminal Complaint, Supporting Affidavit, and Arrest Warrants.

       After considering the same, the Court is of the opinion that it should be granted.

IT IS HEREBY ORDERED that the Clerk of the Court unseal the Criminal Complaint,

Supporting Affidavit, and Arrest Warrants.

                                 21st day of September, 2020.
       SIGNED AND ENTERED, this ______




                                             _______________________________________
                                             RICHARD B. FARRER
                                             United States Magistrate Judge
